466 Pa. 187 (1975)
352 A.2d 11
Anthony D. PIRILLO, Jr., Esquire, et al., Petitioners,
v.
Honorable Harry A. TAKIFF.
Anothony D. PIRILLO, Jr., Esquire, et al., Petitioners,
v.
Honorable Harry A. TAKIFF and Walter M. Phillips, Jr., Esquire.
Supreme Court of Pennsylvania.
July 7, 1975.
Certiorari Denied and Appeal Dismissed January 26, 1976.
Anthony D. Pirillo, Jr., Salvatore J. Cucinotta, Philadelphia, for petitioners.
Michael L. Levy, Philadelphia, for respondent Walter M. Phillips, Jr.
*188 Jonathan Vipond, III, Philadelphia, for respondent, Hon. Harry A. Takiff.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
Certiorari Denied and Appeal Dismissed January 26, 1976. See 96 S. Ct. 873.

ORDER
PER CURIAM.
An now, this 7th day of January, 1976, the above captioned matters having been reargued on October 23, 1975, it is unanimously ordered that the opinion of this Court as filed on July 7, 1975, Pa., 341 A.2d 896, be reinstated.
NIX, J., did not participate in the consideration or decision of this matter.